MEMORANDUM **
Anthony Leon Johnson appeals from the denial of his motion to reconsider his 240-month sentence. We have jurisdiction under 28 U.S.C. § 1291, and we affirm.
Johnson contends that the district court improperly denied his motion to reconsider his sentence pursuant to 18 U.S.C. § 3582(c) by failing to consider a sentence outside of the career offender guidelines. The district court did not have jurisdiction to resentence Johnson based on his § 3582(c) motion because Johnson was sentenced pursuant to Guideline § 4B 1.1. See United States v. Wesson, 583 F.3d 728, 730-32 (9th Cir.2009).
Johnson also contends that his sentence was substantively unreasonable. In Johnson’s previous appeal, this court already determined that his 240-month sentence was reasonable.
AFFIRMED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.